Citation Nr: 0002620	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for seizures.   

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from May 1971 to May 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.   


FINDINGS OF FACT

The claims for service connection for seizures and depression 
are not plausible.  


CONCLUSIONS OF LAW

The claim for service connection for seizures is not well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).

The claim for service connection for depression is not well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).
The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Certain diseases, including psychosis and epilepsies, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran maintains, in essence, that he developed 
epileptic seizures during service and that the disorder is 
related to service.  Specifically, the veteran testified at a 
personal hearing in May 1999 that he blacked out in 1972 and 
he believed that the blackout was a seizure.  The veteran 
stated that he did not seek medical care because he was not 
certain if the occurrence was alcohol or drug induced.  The 
report of a separation examination dated in May 1973 reflects 
a medical history of dizziness or fainting spells.  Clinical 
findings were normal.  

Post service medical records beginning in 1975 show that the 
veteran appeared to have experienced a grand mal seizure.  
Subsequent, VA and private medical records reflect treatment 
for seizures and a diagnosis including history of epilepsy.  
A VA medical record dated in February 1979 reflects a medical 
history of seizures approximately 1 1/2 years ago after drug 
use.  

While the record establishes that the veteran has a seizure 
disorder, there is no competent medical evidence attributing 
such a disorder to service.  The Board has considered the 
veteran's testimony with respect this claim.  However, the 
veteran, as a lay person, is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the veteran's personal belief that 
a relationship exists between the claimed disability and 
military service cannot serve to prove that the disability 
for which the veteran claims service connection was incurred 
in or aggravated by service.  In the absence of competent 
medical opinion drawing an etiological relationship between 
the epileptic seizures and service, the Board must find that 
the claim is not well grounded.  Epps. v. Gober at 1468; 
Caluza v. Brown at 506; Grottveit v. Brown at 93.  

Moreover, the veteran is not entitled to service connection 
for seizures on a presumptive basis since the evidence 
reflects that the veteran was first seen for seizures in 
1975, approximately two years after the veteran separated 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Although the veteran and his representative 
asserted at the personal hearing that the veteran was treated 
for seizures in 1973 (shortly after the veteran separated 
from service), they have not identified any medical evidence 
or presented any medical to support that proposition.  

Likewise, the claim for service connection for depression is 
not plausible.  The veteran asserts that he developed 
depression as a result of service.  The report of the 
separation examination shows a history of nervous trouble.  
Clinical findings were normal.  

Post service VA and private treatment records show a 
diagnosis for depression beginning in 1975; however, there is 
no competent medical evidence linking depression to service.  
In fact, a VA examiner in May 1996 opined that the depression 
was not related to service.  The Board has considered the 
veteran's testimony and contentions with respect to the 
etiology of the depression.  In the absence of competent 
medical evidence linking depression to service, the Board 
must conclude that claim is not capable of substantiation.  
Epps. v. Gober at 1468; Caluza v. Brown at 506; Grottveit v. 
Brown at 93.

In addition, the evidence does not establish that the veteran 
was diagnosed as having a psychosis within a year after 
separation from service.  Therefore, service connection on a 
presumptive basis is not for application in this matter.   


ORDER

Service connection for seizures is denied.  

Service connection for depression is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

